Action to recover damages for personal injuries sustained by plaintiff when she fell down a stairway owned and maintained by the defendant and leading into the subway at North Seventh street and Bedford avenue, Brooklyn. The complaint was dismissed upon the merits at the close of plaintiff’s case. Judgment affirmed, with costs. No opinion. Davis, Johnston and Adel, JJ., concur; Lazansky, P. J., and Young, J., dissent and vote for reversal and a new trial, being of opinion that a question of negligence on the part of defendant arises by virtue of the evidence that the stairway in question had just been swept by defendant’s employee, that the stick which caused the plaintiff’s fall was found on the stairway immediately after such sweeping, and that this raised a question as to whether defendant’s employee had been careless in sweeping the stairway.